 Case: 4:20-cv-01227-JAR Doc. #: 60 Filed: 10/27/20 Page: 1 of 3 PageID #: 3211




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI


TAMIA BANKS, et al.,

              Plaintiffs,
                                                               Case No. 4:20-cv-01227
        v.

COTTER CORPORATION (N.S.L.), et al.,

               Defendants.


COTTER CORPORATION (N.S.L.),

              Third-Party Plaintiff,

        v.

MALLINCKRODT LLC, et al.,

              Third-Party Defendants.


     COMMONWEALTH EDISON COMPANY’S OPPOSITION TO PLAINTIFFS’
      MOTION TO SEVER AND REMAND ALL NON-THIRD-PARTY CLAIMS

       Commonwealth Edison Company (“ComEd”) opposes Plaintiffs’ Motion to Sever and

Remand All Non-Third-Party Claims (ECF No. 47) and joins the arguments in Cotter

Corporation (N.S.L.)’s Opposition to Plaintiffs’ Motion to Sever and Remand All Non-Third-

Party Claims (ECF No. 58) without waiver of its jurisdictional or other defenses. Norsyn, Inc. v.

Desai, 351 F.3d 825, 828 n.3 (8th Cir. 2003) (removal jurisdiction “does not constitute a waiver

of any right to object to lack of personal jurisdiction[.]” (quoting Nationwide Eng’g & Control

Sys., Inc. v. Thomas, 837 F.2d 345, 347–48 (8th Cir. 1988)).

       To be sure, ComEd has timely consented to Mallinckrodt’s removal (ECF No. 1-3) and

may join and argue removal jurisdiction by opposing Plaintiffs’ motion. See Christiansen v. W.

                                                1
 Case: 4:20-cv-01227-JAR Doc. #: 60 Filed: 10/27/20 Page: 2 of 3 PageID #: 3212




Branch Cmty. Sch. Dist., 674 F.3d 927, 933 (8th Cir. 2012) (opposing remand constitutes a

timely consent and joinder in removal); Griffioen v. Cedar Rapids & Iowa City Ry. Co., 785 F.3d

1182 (8th Cir. 2015) (same); Couzens v. Donohue, 854 F.3d 508 (8th Cir. 2017) (same).

       Accordingly, ComEd requests that the Court deny Plaintiffs’ Motion to Sever and

Remand All Non-Third-Party Claims, joins Mallinckrodt’s notice of removal, and requests any

further relief that the Court deems just and proper.

       Dated: October 27, 2020                Respectfully submitted,

                                               /s/ Lauren E. Jaffe
                                              RILEY SAFER HOLMES & CANCILA LLP
                                              Edward Casmere, #64326MO
                                              Brian O. Watson, #68678MO
                                              Lauren E. Jaffe, #6316795IL
                                              Jennifer Steeve, #308082CA
                                              70 W. Madison St., Ste. 2900
                                              Chicago, Illinois 60602
                                              (312) 471-8700 (main)
                                              (312) 471-8701 (fax)
                                              ecasmere@rshc-law.com
                                              bwatson@rshc-law.com
                                              ljaffe@rshc-law.com
                                              jsteeve@rshc-law.com
                                              docketdept@rshc-law.com

                                              SWANSON, MARTIN & BELL, LLP
                                              Marcie J. Vantine, #56860MO
                                              mvantine@smbtrials.com
                                              One Bank of America Plaza
                                              800 Market Street, Suite 2100
                                              St. Louis, MO 63101
                                              314.242.0903 (telephone)
                                              314.242.0990 (facsimile)

                                              ATTORNEYS FOR DEFENDANT
                                              COMMONWEALTH EDISON
                                              COMPANY




                                                 2
 Case: 4:20-cv-01227-JAR Doc. #: 60 Filed: 10/27/20 Page: 3 of 3 PageID #: 3213




                                CERTIFICATE OF SERVICE

       I certify that on October 27, 2020, these papers were filed through the Eastern District of

Missouri Court’s CM/ECF system, which will automatically serve an electronic copy upon all

counsel of record.

                                                    Respectfully submitted,

                                                    RILEY SAFER HOLMES & CANCILA LLP

                                                    By: /s/ Lauren E Jaffe
                                                       Edward Casmere, #64326MO
                                                       Brian O. Watson, #68678MO
                                                       Jennifer Steeve, #308082CA
                                                       Lauren E. Jaffe, #6316795IL
                                                       70 W. Madison St., Suite 2900
                                                       Chicago, Illinois 60602
                                                       (312) 471-8700
                                                       (312) 471-8701 - Fax
                                                       ecasmere@rshc-law.com
                                                       bwatson@rshc-law.com
                                                       jsteeve@rshc-law.com
                                                       ljaffe@rshc-law.com
                                                       docketdept@rshc-law.com
                                                       4820-3575-9823, v. 1




                                                3
